DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 21, 2022 has been entered.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Bedford et al. (EP 0431703 A2; made of record by applicant) in view of Berberat et al. (EP 1123657 A1; August 16, 2001) and Phillips (US Patent No. 6,254,919 B1; July 3, 2001).
Regarding claims 1 and 5, Bedford teaches a frozen strawberry product (col 2 Example 1). 
With respect to the breaking load and breaking strain factor of the frozen strawberry as claimed, the examiner notes that the claim is merely directed towards a frozen strawberry having desired properties. Applicant states that the breaking load and breaking strain factor are achieved due to the process of preparing the frozen strawberry, wherein it is heated at a temperature between 70 and 100 C for a time of 1 to 180 seconds, followed by sugar immersion at a temperature of 0 to 20 C for a time of 32 hours to 7 days, and ending with a freezing step. 
Bedford teaches a process for preparing the frozen strawberries, the process comprising heating the strawberries to a temperature of about 50 C (col 1 lines 20-25) followed by a sugar immersion step at a temperature of 5 C for a time of 12-16 hours, and ending with a freezing step.
While Bedford teaches the heating step at a temperature f about 50 C, Bedford is silent with respect to heating using water at a temperature between 70 and 100 C for a time of 1 to 180 seconds as claimed. 
Berberat teaches a process to preserve frozen vegetables wherein fresh, raw vegetables are blanched, or heated, in a water solution at a temperature of 95 to 100 C, thus falling within the claimed range of 70 to 100 C, for a time of 2 to 5 minutes, which overlaps the claimed range of 1 to 180 seconds ([0004] and [0007]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
As Berberat teaches that such process is suitable for preserving raw vegetables and maintaining the color of the raw vegetables, it would have been obvious to apply a heating step using water at a similar temperature and time as taught by Berberat to the method of Bedford in order to effectively preseve and maintain the color of the strawberries of Bedford. This is merely using a known method for preserving fresh produce to yield similar results in preserving the strawberries in Bedford, such as preserving and maintaining the color. 
While Bedford teaches a sugar immersion step at a temperature of 5 C, which falls within the claimed temperature of 0 to 20 C, for a time of 12-16 hours, Bedford is silent with respect to the sugar immersion lasting for a longer time of 32 hours to 7 days. 
Phillips teaches a method of producing shelf stable and moist blueberries, wherein the blueberries undergo a sugar immersion step for a time of about 40 hours (see Example col 6 lines 1-10). Phillips teaches that such procedure gives the blueberries shelf stable properties as well as providing them with moistness similar to fresh blueberries. 
It would have been obvious to one of ordinary skill in the art to have the sugar immersion step of Bedford last for a longer amount of time as taught in Phillips. Doing so would result in the strawberries being more moist based upon the teaching of Phillips.
Therefore, all the claimed steps for producing frozen fruit and vegetables and preserving the color, appearance, and moistness of the fruit are well known in the art as taught above. It would have been obvious to one of ordinary skill in the art to combine the teachings of the prior art to further improve the quality of frozen strawberries. 


Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Bedford et al. (EP 0431703 A2; made of record by applicant) in view of Berberat et al. (EP 1123657 A1; August 16, 2001) and Phillips (US Patent No. 6,254,919 B1; July 3, 2001) as applied to claim 1 above, and further in view of Bartoshuk et al. (US 2013/0280400 A1; Oct. 24, 2013) and Beverini et al. (WO 1999/062346 A1; Dec. 9, 1999).
Regarding claims 2-4, Bedford teaches immersing the fruit in a protective solution before freezing (col 2 lines 25-60), but fails to specifically the solution containing 2-methylbutanoic acid and ethyl hexanoate as claimed. 
Bartushuk teaches the use of 2-methylbutanoic acid for modifying the perception of sweet taste of strawberries ([0012] and [0044]). 
Beverini teaches the use of ethyl hexanoate to aid in preserving fruit.
As Bedford teaches a protective solution comprising both preserving and sweetening agents, it would have been obvious to use 2-methylbutanoic acid and ethyl hexanoate as taught by Bartushuk and Beverini as both as known in the art for treating fruit in order to add sweetness and preserve. Therefore, adding 2-methylbutanoic acid and ethyl hexanoate to the immersion solution of Bedford yields the predictable result of providing a frozen strawberry with suitable sweetness and preservation. 
With respect to the exact amounts of 2-methylbutanoic acid and ethyl hexanoate, as stated in MPEP 2144.05: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Also, From In re Levin, 84 USPQ 232 p. 234

This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 ways which differ from the former practice, do not amount to invention merely because it is not disclosed that, 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267 ; 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

In the instant case, absent a showing otherwise, there is no new or unexpected function arising from the combination of 2-methylbutanoic acid and ethyl hexanoate in the claimed amounts in the protective solution of Bedford as both continue to function predictably as preserving and sweetening agents, as expected.
It is well within the ordinary skill in the art to vary the amount of 2-methylbutanoic acid and ethyl hexanoate depending on the desired sweetness of the frozen strawberry. This is merely routine experimentation that is well understood, routine and convention in the art and obvious to one of ordinary skill absent a showing of criticality for the claimed range. 


Response to Declaration
The Declaration under 37 CFR 1.132 filed March 21, 2022 is sufficient to overcome the rejection of claims 1-5 based upon the 103 rejection over Guadagni. The results shown in the Declaration confirm that Guadagni fails to teach a frozen strawberry having the claimed breaking load and breaking strain factor. 
However, a 103 rejection remains. Applicant states that the breaking load and breaking strain factor are achieved due to the process of preparing the frozen strawberry, wherein it is heated at a temperature between 70 and 100 C for a time of 1 to 180 seconds, followed by sugar immersion at a temperature of 0 to 20 C for a time of 32 hours to 7 days, and ending with a freezing step. 
All the claimed process steps are known to be useful in the art of preserving the color and taste of frozen fruits and vegetables. 
Bedford teaches a process for preparing the frozen strawberries, the process comprising heating the strawberries to a temperature of about 50 C (col 1 lines 20-25) followed by a sugar immersion step at a temperature of 5 C for a time of 12-16 hours, and ending with a freezing step.
While Bedford teaches the heating step at a temperature f about 50 C, Bedford is silent with respect to heating using water at a temperature between 70 and 100 C for a time of 1 to 180 seconds as claimed. 
Berberat teaches a process to preserve frozen vegetables wherein fresh, raw vegetables are blanched, or heated, in a water solution at a temperature of 95 to 100 C, thus falling within the claimed range of 70 to 100 C, for a time of 2 to 5 minutes, which overlaps the claimed range of 1 to 180 seconds ([0004] and [0007]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
As Berberat teaches that such process is suitable for preserving raw vegetables and maintaining the color of the raw vegetables, it would have been obvious to apply a heating step using water at a similar temperature and time as taught by Berberat to the method of Bedford in order to effectively preseve and maintain the color of the strawberries of Bedford. This is merely using a known method for preserving fresh produce to yield similar results in preserving the strawberries in Bedford, such as preserving and maintaining the color. 
While Bedford teaches a sugar immersion step at a temperature of 5 C, which falls within the claimed temperature of 0 to 20 C, for a time of 12-16 hours, Bedford is silent with respect to the sugar immersion lasting for a longer time of 32 hours to 7 days. 
Phillips teaches a method of producing shelf stable and moist blueberries, wherein the blueberries undergo a sugar immersion step for a time of about 40 hours (see Example col 6 lines 1-10). Phillips teaches that such procedure gives the blueberries shelf stable properties as well as providing them with moistness similar to fresh blueberries. 
It would have been obvious to one of ordinary skill in the art to have the sugar immersion step of Bedford last for a longer amount of time as taught in Phillips. Doing so would result in the strawberries being more moist based upon the teaching of Phillips.
Therefore, all the claimed steps for producing frozen fruit and vegetables and preserving the color, appearance, and moistness of the fruit are well known in the art as taught above. It would have been obvious to one of ordinary skill in the art to combine the teachings of the prior art to further improve the quality of frozen strawberries. 
Therefore, a 103 rejection remains. 

Response to Arguments
Applicant’s arguments with respect to the 103 rejections have been fully considered and were found persuasive. Applicant argues that the prior art fails to teach a frozen strawberry having a breaking load and breaking strain as claimed and further provides evidence in a Declaration to show that Gaudagni fails to teach a strawberry having the claimed properties. Therefore, the 103 rejection over Gaudagni has been withdrawn. 
However, a new rejection over Bedford in view of Berberat and Phillips has been made. 
Applicant states that the breaking load and breaking strain factor are achieved due to the process of preparing the frozen strawberry, wherein it is heated at a temperature between 70 and 100 C for a time of 1 to 180 seconds, followed by sugar immersion at a temperature of 0 to 20 C for a time of 32 hours to 7 days, and ending with a freezing step. 
All the claimed process steps are known to be useful in the art of preserving the color and taste of frozen fruits and vegetables. 
Bedford teaches a process for preparing the frozen strawberries, the process comprising heating the strawberries to a temperature of about 50 C (col 1 lines 20-25) followed by a sugar immersion step at a temperature of 5 C for a time of 12-16 hours, and ending with a freezing step.
While Bedford teaches the heating step at a temperature f about 50 C, Bedford is silent with respect to heating using water at a temperature between 70 and 100 C for a time of 1 to 180 seconds as claimed. 
Berberat teaches a process to preserve frozen vegetables wherein fresh, raw vegetables are blanched, or heated, in a water solution at a temperature of 95 to 100 C, thus falling within the claimed range of 70 to 100 C, for a time of 2 to 5 minutes, which overlaps the claimed range of 1 to 180 seconds ([0004] and [0007]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
As Berberat teaches that such process is suitable for preserving raw vegetables and maintaining the color of the raw vegetables, it would have been obvious to apply a heating step using water at a similar temperature and time as taught by Berberat to the method of Bedford in order to effectively preseve and maintain the color of the strawberries of Bedford. This is merely using a known method for preserving fresh produce to yield similar results in preserving the strawberries in Bedford, such as preserving and maintaining the color. 
While Bedford teaches a sugar immersion step at a temperature of 5 C, which falls within the claimed temperature of 0 to 20 C, for a time of 12-16 hours, Bedford is silent with respect to the sugar immersion lasting for a longer time of 32 hours to 7 days. 
Phillips teaches a method of producing shelf stable and moist blueberries, wherein the blueberries undergo a sugar immersion step for a time of about 40 hours (see Example col 6 lines 1-10). Phillips teaches that such procedure gives the blueberries shelf stable properties as well as providing them with moistness similar to fresh blueberries. 
It would have been obvious to one of ordinary skill in the art to have the sugar immersion step of Bedford last for a longer amount of time as taught in Phillips. Doing so would result in the strawberries being more moist based upon the teaching of Phillips.
Therefore, all the claimed steps for producing frozen fruit and vegetables and preserving the color, appearance, and moistness of the fruit are well known in the art as taught above. It would have been obvious to one of ordinary skill in the art to combine the teachings of the prior art to further improve the quality of frozen strawberries. 
Therefore, a 103 rejection remains. 



Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE A COX/Primary Examiner, Art Unit 1791